UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, January 29, 2009 Deutsche Telekom increases leadership on the Germany DSL and mobile communications market and continues to grow abroad Deutsche Telekom substantially increased its customer numbers in the DSL and mobile communications areas in 2008. Successful plans such as the Call&Surf all-in packages, the Max mobile flat rates or the community service MyFaves in the United States and innovative products like Entertain, the Apple iPhone 3G or the Android-based T-Mobile G1 made a significant contribution to increasing competitiveness in Germany and continuing the growth course abroad. With a DSL net add market share of around 45percent in Germany and almost 1.6 million new customers, T-Home achieved the target it had set itself in 2008. In the fourth quarter of 2008, the new customer market share almost reached the 50-percent mark. Over the past 12 months, the company has consolidated its top position on the German DSL market with 10.6 million existing retail customers and a total market share of around 46percent. Some 500,000 customers ordered the Entertain triple-play offer by the end of the year, meaning that Deutsche Telekom met its expectations. Internet TV is also becoming increasingly popular in Eastern Europe. Deutsche Telekom’s subsidiaries in Croatia, Slovakia,
